Title: To Thomas Jefferson from John Minor, 23 November 1807
From: Minor, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Fredericksburg. Novr. 23d 1807
                        
                        I feel that I have been to blame in not having sooner
                            apprized you that your request contained in your last Letter, had been complied with on the Day I Receivd your Letter; a
                            Billious attack which I have sustained since, was the Cause of the omission; this, it is true, was not so violent as to
                            amount to a justification—I only offer it as an Excuse, I pray you Accept it as such
                        We are waiting with much anxiety for the result of the English Negotiations I much fear that all the Temper
                            and wisdom of the Executive of our Country will not avail to save us from a war—for France as well as England seems
                            determined to drive us from Neutral ground—that is if we are to rely on newspaper accounts: however it is some consolation
                            to believe, as I do, that if we do go to War it will be uno animo 
                  
                  I am with high respect &
                            affectionate regard Dear Sir Yr mo. ob. Serv.
                        
                            John Minor
                            
                        
                    